Citation Nr: 1739367	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-19 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the appellant is the surviving spouse of the Veteran for purposes of qualifying for dependency and indemnity compensation (DIC).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 



INTRODUCTION

The Veteran had active duty service from March 1959 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2015, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been reviewed.

The case was previously remanded in October 2015 and March 2017.  The Board is satisfied that there has been substantial compliance with the remand directives set out in March 2017.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The appellant and the Veteran married in July 1962. They were legally divorced in November 1975.

.
CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse of the Veteran for the purpose of entitlement to VA benefits.  38 U.S.C.A. §§ 101, 103, 5107 (West 2016); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.102 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA death benefits may be paid to a surviving spouse who was married to a veteran: (1) before the expiration of 15 years after the termination of the period of service in which the injury of disease causing death was incurred or aggravated, (2) one year or more prior to the Veteran's death, or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 154; 38 C.F.R. § 3.54. 

The term "surviving spouse" means a person who was the spouse of the veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101 (3); 38 C.F.R.
§§ 3.50, 3.53. 

A wife is a person whose marriage to the Veteran meets the requirements of 38 C.F.R. §§ 3.1 (j).  38 C.F.R. § 3.50 (a).  Marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1 (j).

A person divorced from a veteran is no longer the veteran's spouse and, thus, cannot be the veteran's surviving spouse.  Haynes v. McDonald, 785 F.3d 614, 616   (Fed. Cir. 2015).  The validity of a divorce decree regular on its face, will be questioned by the Department of Veterans Affairs only when such validity is put in issue by a party thereto or a person whose interest in a claim for Department of Veterans Affairs benefits would be affected thereby.  38 C.F.R. § 3.206.  In cases where recognition of the decree is thus brought into question, where the issue is whether the veteran is single or married (dissolution of a subsisting marriage), there must be a bona fide domicile in addition to the standards of the granting jurisdiction respecting validity of divorce.  38 C.F.R. § 3.206(a).

At the Board hearing, the appellant testified that she married the Veteran in 1962 and that they separated in 1968.  The appellant stated that she got a letter from the Veteran indicating that he was filing for a divorce.  The appellant testified that she did not go to court and was not actively involved in any divorce proceedings.  She stated that she received mail requesting her signature, which she signed and returned.  

A marriage certificate of record shows that the appellant and the Veteran were married in Baltimore, Maryland on August [redacted], 1962. 

In April 2017, VA contacted the Maryland State Archives to obtain public records of the appellant and Veteran's divorce.  The Maryland State Archives furnished a copy of a divorce decree from the Baltimore City Circuit Court, showing that the appellant and the Veteran were divorced in November 1975.

The Board notes that, in June 1985, V.P.W. submitted a claim for a flag for the Veteran's burial indicating that she was the Veteran's wife.  She submitted a claim for DIC benefits in August 1985, which noted that she was married to the Veteran from January 1985 until his death.  The RO sent a letter to V.P.W. in May 2016 requesting a copy of her marriage certificate.  No response was received from V.P.W.   

Based upon the above cited evidence, the Board concludes that the appellant may not be recognized as the Veteran's surviving spouse.  The evidence shows that the appellant and the Veteran were married in 1962 and divorced in 1975.  As such, the Board finds that the appellant may not be recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits, and her claim is denied as a matter of law.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. 
§§ 3.50, 3.54. 


ORDER

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits is denied.



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


